                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAWN LAMBERT,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 19-0816

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY,

                        Defendant.


                                           ORDER

       AND NOW, this 16th day of October 2019, upon consideration of Plaintiff’s Motion to

Remand (Doc. No. 3) and Defendant’s Opposition to Plaintiff’s Motion to Remand (Doc. No. 4),

it is ORDERED that Plaintiffs’ Motion to Remand (Doc. No. 9) is GRANTED and the Clerk of

Court is directed to remand this case to the Court of Common Pleas of Philadelphia County.



                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J
